TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00300-CV
NO. 03-10-00301-CV


Mark A. Stolzer, Appellant

v.

Hector Gonzalez, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NOS. C-1-CV-09-011561 & C-1-CV-10-001893
HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Mark A. Stolzer has filed an unopposed motion asking this Court to
dismiss his appeal in accordance with the settlement agreement reached by the parties.  We grant the
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   August 26, 2010